Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, “each curable resin layer is” should read “the first curable resin layer and the second curable resin layers are each”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2014/0154496) in view of Uhl et al. (US 9364857) and Kanerva et al. ("The peel ply surface treatment for adhesive bonding of composites: A review", International Journal of Adhesion and Adhesives, Elsevier, Amsterdam, NL, Vol. 43, February 1, 2013, pages 60-69”).
Regarding Claims 1-3 and 5, Sang discloses a surfacing material comprising a curable resin layer 11 (i.e. first curable resin layer) applied to a conductive layer 13 (para 0012). The resin layer is formed from a resin composition comprising an epoxy novolac resin having epoxy functionality greater than one and a non-novolac tetra- or tri-functional epoxy resin (para 0020). The resin further comprises a toughening agent selected from the group consisting of: (i) a pre-react adduct formed by the reaction of an epoxy resin, a bisphenol, and an elastomeric polymer; (ii) a copolymer of polyether sulfone (PES) and polyether ether sulfone (PEES); and (iii) core-shell rubber particles (para 0025). The resin composition further comprises ceramic microspheres (para 0032) and an amine-
Sang does not disclose the woven peel ply fabric as claimed.
Uhl discloses a removable fabric attached to a resin surfacing material, to protect a surface from contaminates and UV exposure (Col 4, lines 20-23; Col 6, lines 3-7), wherein the fabric can be peeled off to leave a smooth surface suitable for painting (Col 3, lines 28-30; Col 4, lines 40-44). Uhl discloses the fabric should have a thickness of about 3 to 8 mils, or about 5 mils, in order to be conformable to a variety of surface shapes (Col 4, lines 20-39); and should have a warp count of at least 80, or at least 120, 140, or 160 ends per square inch and a fill (i.e. weft) count of at least 40, or at least 60, 80 or 100 ends per square inch, in order to have a tight weave so as to provide a smooth finish when removed (Col 4, lines 61-65, 40-44). Uhl discloses the fabric comprises polyester or polyamide (Col 3, lines 64-65) and discloses specifically the use of 60004/56111 polyester (Col 5, line 7), which is the woven peel ply fabric used in Examples 3 and 4 of the present invention.
It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the present invention, to modify Sang to incorporate the teachings of Uhl, and produce the surfacing material of Sang with the 
Sang in view of Uhl does not disclose the second curable resin layer as claimed.
Kanerva discloses a peel ply fabric having an addition “sacrificial” resin-rich layer to protect the other resin layers from degradation (pg 64, last paragraph).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sang in view of Uhl to incorporate the teachings of Kanerva to produce the surfacing material with a second curable resin layer on the opposite side of the removable fabric. Doing so would further protect the first curable resin layer from degradation. 
Given that Sang in view of Uhl and Kanerva discloses surfacing material comprising materials and structure identical to that presently claimed, the surface material would intrinsically be capable of ultraviolet protection.
Regarding Claim 4, Sang in view of Uhl and Kanerva discloses all the limitations of the present invention according to Claim 1 above. Sang does not disclose or require the resin layers comprising any fiber reinforcement. It would 
Regarding Claim 6, Sang in view of Uhl and Kanerva discloses all the limitations of the present invention according to Claim 5 above. Sang further discloses the conductive layer may be a solid metal foil or a carbon layer (Para 0009).
Regarding Claim 9, Sang in view of Uhl and Kanerva discloses all the limitations of the present invention according to Claim 1 above. Sang further disclosed the resin composition comprises fumed silica (para 0035).
Regarding Claim 10, Sang in view of Uhl and Kanerva discloses all the limitations of the present invention according to Claim 1 above. Sang in view of Uhl and Kanerva do not disclose that the second curable resin film disclosed by Kanerva is the same as the first resin film disclosed in Sang. However, given that Kanerva broadly discloses using an epoxy resin film, given that Sang discloses the resin film provides good pencil hardness (para 0003) and given that Sang discloses that the resin layers used in the invention can be the same or different (para 0009), it would have been obvious to one of ordinary skill in the art when using additional resin layer disclosed by Kanerva in Sang to use the same resin 
Regarding Claim 11, Sang in view of Uhl and Kanerva discloses all the limitations of the present invention according to Claim 1 above. Sang in view of Uhl and Kanerva do not disclose that the second curable resin film disclosed by Kanerva is different from the first resin film disclosed in Sang. 
However, Kanerva broadly discloses using an epoxy resin film, while Sang discloses the resin film provides good pencil hardness (para 0003), and that the resin layers used in the invention can be the same or different (para 0009), and that conductive metal particles may optionally be added to the resin film composition to impart electrical conductivity to the final resin film (para 0039). Therefore it would have been obvious to one of ordinary skill in the art to use the resin composition as disclosed by Sang, having conductive metal particles, for the first curable resin film (which remains attached to the conductive layer after the fabric is removed), while using the resin composition disclosed by Sang, without having metal particles, in the second curable resin film (which is removed when the fabric is removed) in order to provide good pencil hardness.
Response to Arguments
In light of Applicant’s amendments, the Claim Objections b-f of record and the 35 USC 112(b) and 112(d) rejections of record are withdrawn.
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive.
Applicant argues that Uhl doesn’t teach the woven fabric as claimed. Applicant argues that Uhl teaches a removable woven fabric, impregnated with resin, that is attached to a substrate, and when removed leaves behind a layer of resin, whereas the present invention comprises a woven peel ply fabric interposed between two curable resin layers.
However, note that while Uhl does not disclose all the features of the present claimed invention, Uhl is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a removable woven fabric, comprising polyester or polyamide and having a thickness, warp count, and weft count as claimed, which protects a surface from contaminates and UV exposure 
Further, Uhl discloses that the fabric “may be coated or impregnated by laminating adhesive resin” (Col 4, lines 9-10). Further, even if the woven fabric is impregnated with resin, it would still fulfill the limitations of the claims as written, since the claims do not exclude the fabric from being impregnated.
Applicant argues that Kanerva does not disclose two separate resin layers as claimed.
However, note that while Kanerva do not disclose all the features of the present claimed invention, Kanerva is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an additional sacrificial resin-rich layer to protect the other resin layers from degradation, and in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787